Citation Nr: 0514542	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-20 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her two sons


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that denied service connection for the cause of the 
veteran's death, and denied entitlement to dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318.  The appellant is the surviving spouse of the veteran 
and she perfected an appeal of these determinations to the 
Board.

In September 2003, the appellant and her two sons, 
accompanied by her representative, testified at a hearing 
conducted before the undersigned Acting Veterans Law Judge at 
the local VA regional office.  At the hearing, the appellant 
submitted additional evidence, accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in adjudicating this appeal.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2001 at the age of 80; 
the immediate cause of the veteran's death as shown on the 
death certificate was pneumonia, sepsis; carcinoma of the 
lung was also identified on the death certificate as a 
significant condition that contributed to death not resulting 
in the underlying cause; no other conditions were identified 
as significant in contributing to his death; an autopsy was 
not performed.

2.  At the time of the veteran's death, service connection 
was in effect for PTSD, evaluated at 100 percent disabling 
from May 30, 1995; the veteran was not service-connected for 
any other conditions at the time of his death.

3.  The evidence does not show that the veteran's pneumonia, 
sepsis, or carcinoma of the lung had its onset during 
service, developed within one year of discharge, or that any 
of these disorders were otherwise related to a disease or 
injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004). 

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22(a)(2)(i) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002) redefined 
VA's duty to assist claimants in the development of claims.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

The VCAA also includes notification provisions, requiring VA 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In an August 2003 letter, VA notified the appellant of the 
VCAA and VA's obligations under the Act, to include the 
evidence needed to support her claims.  In the discussion 
contained in this letter, the appellant was effectively 
furnished notice of the types of evidence that she needed to 
send to VA in support of her claims, as well as the types of 
evidence VA would assist in obtaining.  The appellant was 
informed of her responsibility to identify, or to submit 
directly to VA, evidence showing that the veteran died in 
service of a service related injury or disease, or that that 
the veteran died of an injury or disease not of service 
origin, but was totally disabled due to a service-connected 
injury for at least 10 years immediately before his death.  
The letter indicated that this evidence could consist of 
medical records from military or VA facilities, or from 
private hospitals and doctors, as well as Federal, State and 
local agencies.  Further, the appellant was informed of the 
evidence obtained or received by VA, and that VA would assist 
her in obtaining medical records she identified as related to 
the claim.  The letter in effect requested that the appellant 
provide VA with or identify any additional evidence that she 
possessed or knew of that could help to substantiate her 
claim.  Thus, the Board finds that VA complied with the 
notice requirements of the VCAA, because while the notice 
provided in August 2003 was not given prior to the initial 
AOJ adjudication of these claims, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b); and, these laws and regulations 
were also laid out in the November 2002 statement of the 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  The Board also points out that the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
notice.  There is no indication that the lack of pre-
adjudication VCAA notice has prejudiced the appellant in any 
way and/or has affected the outcome of this case, and she has 
not contended otherwise.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records in support of the claims.  In this 
regard, the veteran's service medical records and death 
certificate are associated with the claims folder.  Pertinent 
hospital and medical records have also been obtained and 
associated with the claims folder, and the appellant and her 
sons have provided testimony before the Board.  There is no 
identified evidence that has not been accounted for and the 
appellant's representative has been given the opportunity to 
submit written argument and additional evidence.  The 
appellant has not alleged that there are any outstanding 
medical records or records tending to show a relationship 
between the veteran's service and the cause of his death.  
The Board consequently finds that the duty to assist the 
appellant in obtaining records in connection with the instant 
appeal has been fulfilled.  38 U.S.C.A. § 5103A.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran who 
served for 90 days or more during a period of war (or during 
peacetime after December 31, 1946) develops a chronic 
disorder, such a malignant tumor, to a compensable degree 
within a prescribed period after separation from service (one 
year for a malignant tumor), such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. 3.307, 3.309 (2004).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on December [redacted], 2001 at the age of 80.  The cause of the 
veteran's death as shown on the death certificate was 
pneumonia, sepsis, which was the sole disability listed as 
the immediate cause of death.  Carcinoma of the lung was also 
identified on the death certificate as a significant 
condition that contributed to death not resulting in the 
underlying cause.  No other conditions were identified as 
significant in contributing to his death and an autopsy was 
not performed.

The appellant does not contend, and the evidence does not 
establish, that the veteran had any form of pneumonia or 
cancer in service, or that a malignant tumor was present to a 
compensable degree within one year after service.  Indeed, 
the earliest evidence that the veteran had lung cancer was in 
1995 many years after his discharge from active duty.  And 
while the veteran's file does indicate one episode of 
pneumonia, this also took place many years after service and 
was indicated to have resolved.  Because the medical evidence 
of record has not established that the conditions listed on 
his death certificate were related to his military service, 
service connection on this basis is not warranted.

In the alternative, in testimony before the Board, the 
appellant contends in part that the veteran's service-
connected PTSD may have caused or contributed to a heart 
condition, specifically coronary artery disease and 
hypertension, that the veteran suffered prior to his death, 
and that the veteran's heart condition and hypertension may 
have contributed materially to his death.  Unfortunately, 
however, while there is evidence in the record indicating 
that the veteran suffered from coronary artery disease and 
hypertension, there is no medical evidence in the record that 
the veteran's PTSD caused these conditions or that these 
conditions were in turn the cause of the conditions noted on 
the veteran's death certificate.  Service connection on this 
basis is therefore also not warranted.

In sum, service connection will be granted to a veteran that 
develops a chronic disorder, such as a malignant tumor, in 
service or to a compensable degree within a prescribed period 
after separation from service (one year for a malignant 
tumor).  38 C.F.R. § 3.309(a).  Here, however, the evidence 
does not show that the veteran was found to have any cancer 
or chronic lung condition or pneumonia in service or within 
one year of his discharge from service.  The record also 
contains no medical evidence or opinion indicating a nexus 
between any incident of service or a service-connected 
disability and the cause of the veteran's death.  No medical 
evidence of record shows that a disability of service origin 
substantially or materially contributed to cause the 
veteran's death.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's heroic service in World War 
II.  The Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 


III.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

In this case, the veteran died in December 2001.  The 
immediate cause of death was pneumonia, sepsis.  A 
contributing factor was carcinoma of the lung.  No other 
conditions were identified as significant in contributing to 
his death and no autopsy was performed.

At the time of the veteran's death, he was service-connected 
for PTSD, evaluated at 100 percent disabling effective May 
30, 1995.

Because the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, the 
appellant is not entitled to DIC in this case under the 
provisions of 38 U.S.C.A. § 1318.

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The appellant argues, however, in testimony before the Board, 
that the effective date of the veteran's claim should be much 
earlier than May 1995.  She argues specifically, and not 
unsympathetically, that the veteran suffered from PTSD much 
earlier than May 1995 and that he likely suffered from this 
condition since his discharge for the service in 1946.  

In this case, however, the record shows that the veteran's 
original claim of entitlement to service connection for PTSD 
was received in December 1994.  In this regard, the Board 
notes that the regulations governing this issue state that 
the effective date for the grant of service connection based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Based on 38 U.S.C.A. § 5110(a), therefore, the earliest 
possible effective date allowed by law in this case for a 
grant of service connection for PTSD is December 1994.  And 
since an effective date of December 1994 would not provide 
the appellant with a period of ten or more years immediately 
preceding the veteran's death, as required by 38 C.F.R. 
§ 3.22, the appellant is not be entitled to DIC on this 
basis.  

Finally, the appellant also indicates in her statements and 
testimony, that an effective date prior to May 1995 is 
warranted because the veteran was treated for symptoms 
consistent with PTSD as early as 1972, implying that records 
of his care for this condition should serve as a claim of 
service connection.  

While it is true that any communication or action indicating 
an intent to apply for one or more benefits administered by 
VA may be considered an informal claim, see 38 C.F.R. § 
3.155(a), "[t]he mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  Records of the 
veteran's treatment for a psychiatric condition dated prior 
to filing his claim of entitlement to service connection for 
PTSD, therefore, cannot by themselves serve as a claim of 
service connection.  The mere receipt of medical records 
cannot be construed as an informal claim.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  

Based on the foregoing, the appellant's DIC claim must be 
denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.




	                        
____________________________________________
	JAMES A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


